ADDENDUM TO MASTER GLOBAL CUSTODY AGREEMENT The undersigneds JNL/BlackRock Commodity Securities Strategy Fund Ltd., JNL/Ivy Asset Strategy Fund Ltd., Curian/AQR Risk Parity Fund Ltd., and Curian/Van Eck International Gold Fund Ltd., each formed under the Companies law of the Cayman Islands, each with an address at P.O. Box 309, Ugland House, Grand Caymans KY1-1104 Cayman Islands, hereby requests the securities custody services of JPMorgan Chase Bank, N.A., and by its signature below, agrees to the terms and conditions of that certain Master Global Custody Agreement (including amendments thereto) (“the Custody Agreement”) as a Customer as such term is defined therein, that certain Settled Securities Class Action Services Addendum, that certain International Proxy Voting Addendum, each dated June 16, 2011, by and among JPMorgan Chase Bank, N.A. and certain affiliated companies of the undersigned effective as of July 1, 2013. By their signature below, each party hereby agrees to replace Schedule A of the Custody Agreement with Schedule A attached hereto. JNL/BlackRock Commodity Securities Strategy Fund Ltd., JNL/Ivy Asset Strategy Fund Ltd., Curian/AQR Risk Parity Fund Ltd., and Curian/Van Eck International Gold Fund Ltd. By: /s/ Susan S. Rhee Name: Susan S. Rhee Title: Vice President Date: June 24, 2013 Acknowledged and agreed: JPMORGAN CHASE BANK, N.A. By: /s/ Brian Eckert Name:Brian Eckert Title:Vice President Date:June 26, 2013 Each entity listed on Schedule A to the Custody Agreement By: /s/ Susan S. Rhee Name: Susan S. Rhee Title: Vice President Date: June 24, 2013 Addendum to Master Global Custody Agreement 1 SCHEDULE A List of Accounts JNL/BlackRock Global Allocation Fund Ltd P04390/73455 JNL/AQR Managed Futures Strategy Fund Ltd P04395/73456 JNL ASF, LLC P78416 JNL ASF II (SBP), LLC P JNL/BlackRock Commodity Securities Strategy Fund Ltd. P JNL/Ivy Asset Strategy Fund Ltd. P Curian/AQR Risk Parity Fund Ltd. P Curian/Van Eck International Gold Fund Ltd. P Addendum to Master Global Custody Agreement 2
